Citation Nr: 0103869	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-24 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
condition.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for anal fissures.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an anxiety 
disorder, with secondary weight loss and insomnia.  

5.  Entitlement to an increased evaluation for a right knee 
disability, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1987 to October 
1987.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 1999 RO decision which determined that new 
and material evidence had not been presented to reopen claims 
for service connection for a cervical spine condition, a low 
back condition, anal fissures, and an anxiety disorder.  The 
May 1999 RO decision also denied an increased rating for the 
veteran's service-connected right knee disorder, currently 
evaluated as 30 percent disabling.  

The present Board decision addresses the issues of whether 
new and material evidence has been presented to reopen claims 
of service connection for a cervical spine condition, a low 
back condition, anal fissures, and an anxiety disorder.  The 
issue of an increased rating for a service-connected right 
knee disability is the subject of the remand which follows 
the decision.  


FINDINGS OF FACT

1.  The RO denied claims for service connection for a 
cervical spine condition, a low back condition, anal 
fissures, and an anxiety disorder in July 1992, and the 
veteran did not timely appeal that decision.  In 1998, he 
applied to reopen the claims.  

2.  Evidence received since the July 1992 determination by 
the RO is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for a 
cervical spine condition, a low back condition, anal 
fissures, and an anxiety disorder.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
claims for service connection for a cervical spine condition, 
a low back condition, anal fissures, and an anxiety disorder; 
and the July 1992 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from July 1987 to October 
1987.  A review of his service medical records reveals no 
pertinent clinical findings on service entrance examination 
in April 1987.  The veteran was treated on multiple occasions 
during active service with complaints of right knee pain and 
swelling.  Diagnoses included right knee plica syndrome and 
jumper's knee.  His DD Form 214 notes that he was separated 
in October 1987 having not met procurement medical fitness 
standards.  No complaints or findings regarding the cervical 
or lumbar spine, anal fissures, or a psychiatric disorder 
were noted.  

In December 1991, the veteran filed his initial claim for 
service connection for a right knee condition.  

On VA examination in January 1992, the veteran complained of 
right knee pain which began during service in 1987.  The 
veteran reported a history of pain in the low back and 
cervical region.  The examiner noted mild subjective 
tenderness over the C6 and T1 interspaces with no evidence of 
radiculopathy.  No limitation of the lumbar or cervical spine 
was shown.  Point tenderness over the L5 interspace was 
demonstrated.  The veteran stated that he had a recent weight 
loss due to "nerves".  He also gave a history of anal 
fissures.  He said that he currently had anal discomfort when 
evacuating constipated stool.  Rectal examination was within 
normal limits.  The veteran related that over the past 1 and 
1/2 years he was very frustrated, nervous, and had insomnia.  
The diagnoses were history of right arthralgia, history of 
upper and lower back pain, history of anal fissure, now 
asymptomatic, and history of anxiety state with secondary 
weight loss and insomnia.  

In a July 1992 decision, the RO denied service connection for 
low back pain, cervical spine pain, anal fissure, and history 
of anxiety state with secondary weight loss and insomnia.  
Service connection for a right knee condition was granted.  
The veteran was notified of the RO decision by letter dated 
July 1992 and did not appeal the determination.  Evidence 
received since that time is summarized below.  

The veteran filed a claim for an increased rating for his 
right knee condition in March 1998.  Submitted or developed 
in conjunction with that claim were multiple private and VA 
records showing treatment for various right knee complaints 
and findings.  

Private medical records dated from August 1995 to March 1998 
were submitted in June 1998.  Records dated in August 1995 
show that the veteran complained of neck pain with onset 5 
years ago following an injury at work.  The diagnostic 
assessment was muscle strain/spasm.  An August 1995 physical 
therapy record reflects an assessment of right shoulder and 
neck pain aggravated by postural dysfunction and disuse 
atrophy.  Medical records dated in May 1996 show that the 
veteran reported low back pain due to an injury 12 years 
prior.  The diagnostic assessment was musculoskeletal 
strain/spasm.  

The veteran was seen in August 1998 for a VA mental health 
clinic intake assessment.  It was noted that he had anxiety 
symptoms related to multiple situational stressors.  His 
symptoms included irritability and poor sleep.  

In September 1998, the veteran filed an application to reopen 
his previously denied claims of service connection for a 
cervical spine condition, a low back condition, anal fissure, 
and a history of anxiety state with secondary weight loss and 
insomnia.  

A September 1998 VA medical record shows that the veteran 
reported neck spasms after working on a car.  He complained 
of chronic, decreased movement of his neck and lower back.  
The diagnostic assessment was neck spasm.  

A September 1998 VA mental health clinic record reflects that 
the veteran reported increased anxiety, panic attacks, poor 
temper control, poor sleep, nightmares, and depression.  He 
related a history of a difficult childhood.  The examiner 
noted that he was under severe social stress secondary to a 
child custody dispute.  The diagnoses included panic 
disorder, without agoraphobia; generalized anxiety disorder, 
and rule out antisocial personality disorder.  The Global 
Assessment of Functioning (GAF) score was 55.  

An October 1998 VA medical record notes that the veteran 
presented with multiple social issues and major depressive 
affective disorder.  A history of anal fissure for 6 years 
was noted.  The veteran related that he had a history of 
bloody and painful bowel movements.  He said that a 
colonoscopy several years ago showed anal fissure.  He stated 
that he discovered an external anal polyp 2 months prior.  He 
reported having constipation also.  Rectal examination was 
heme-negative.  The diagnostic assessment was anal fissure 
and bloody bowel movements.  

A November 1998 VA hospital discharge summary shows that the 
veteran was admitted after indicating that he wanted to shoot 
his brother-in-law and then himself.  The veteran related 
that he was in the midst of a custody dispute as well as 
other stressors.  Reported symptoms included depression, 
irritability, anger, nervousness, anxiousness, difficulty 
with sleep, and nightmares.  The diagnoses included history 
of generalized anxiety disorder; history of panic disorder; 
rule out adjustment disorder with mixed anxious and depressed 
mood, and borderline personality disorder by psychological 
testing.  GAF on admission was 21 and 50 on discharge.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The RO denied service connection for a cervical spine 
condition, a low back condition, anal fissures, and an 
anxiety disorder in July 1992, and the veteran did not appeal 
those determinations.  Thus, the 1992 RO decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

When the RO denied service connection for a cervical spine 
condition, a low back condition, anal fissures, and an 
anxiety disorder in July 1992, it considered the service 
medical records from his three month period of active duty 
which revealed no pertinent findings.  The RO also considered 
the 1992 VA examination which showed mild subjective symptoms 
related to the cervical spine.  The examiner also recorded 
the veteran's reported history of cervical and low back pain, 
anal fissures and a history of anxiety state.  No positive 
clinical findings regarding the claimed conditions were 
shown. The denials were based on lack of any evidence of the 
claimed conditions during service or for several years 
thereafter.  

Evidence received after the 1992 RO decision includes private 
medical records dated from 1995-1998 which show treatment for 
a variety of complaints.  A 1995 record noted that the 
veteran related his neck symptoms to a work injury 5 years 
prior.  A 1998 VA record shows that the veteran gave a 6 year 
history of anal fissures.  Clinical examination was negative.  
Post-service hospital records dated in 1998 show that he was 
treated for anxiety symptoms related to situational 
stressors, including a child custody dispute.  Such evidence, 
while new, is not material, as it is does not show a nexus 
between the any of the claimed conditions and service, and 
therefore is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge, supra.  

For these reasons, the application to reopen the claims for 
service connection for a cervical spine condition, a low back 
condition, anal fissures, and an anxiety disorder must be 
denied.  


REMAND

The veteran claims that an evaluation in excess of 30 percent 
is warranted for his service-connected right knee disability.  
The file shows there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim.  38 
C.F.R. §§ 3.103, 3.159 (2000).  

Review of the claims folder shows the veteran underwent a VA 
general medical examination in July 1992.  Since that time 
the disability rating has been re-evaluated, and the record 
reflects that the veteran has received VA outpatient 
treatment, including physical therapy, for right knee ongoing 
complaints.  In light of the fact that there has been no 
recent specific orthopedic examination of the right knee 
disability, for rating purposes, the Board finds that a 
current VA examination is in order.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  Any recent treatment records should also be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The veteran may furnish additional evidence and argument, on 
the issues the Board has remanded, while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In view of the foregoing, the case is REMANDED to the RO for 
the following:


1.  The RO should ask the veteran to 
identify (names, addresses, dates) any VA 
or non-VA medical providers who have 
examined or treated him for his service-
connected right knee disability since 
1998.  The RO should obtain copies of the 
related medical records, which are not 
already on file.  38 C.F.R. § 3.159.  

2.  The RO should have the veteran 
undergo a VA orthopedic examination to 
determine the severity of his service-
connected right knee condition.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination.  All indicated 
studies, including X-rays, should be 
performed.  Range of motion of the right 
knee should be reported in degrees; any 
objective evidence of pain should be 
noted; and the doctor should assess 
whether there is any additional 
limitation of motion due to pain on use 
or during flare-ups.  DeLuca, supra.  All 
other relevant findings, such as any 
subluxation or instability, should also 
be reported.  

3.  After any other indicated 
development, the RO should review the 
veteran's claim for an increased rating 
for the right knee disorder.  If the 
claim remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the requisite opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

 

